 197315 NLRB No. 28TIRE AMERICA1Member Cohen believes that the Respondent has raised issueswarranting a hearing as to this allegation. Accordingly, he would
deny the Motion for Summary Judgment with respect to this allega-
tion.2The Union's letter to the Respondent (which is attached as an ex-hibit to the General Counsel's motion) also requested the following
additional information:11. Any and all other information not specifically requestedabove that the company has knowledge of and is relative and
vital to ``rates of pay, wages, hours of employment, or other
conditions of employment'' as provided for under the National
Labor Relations Act and defined by the Relations Board and the
courts relating to the mandatory and permissive subjects of bar-
gaining.ContinuedTire America, Inc. and District No. 55, Inter-national Association of Machinists and Aero-
space Workers, AFL±CIO. Case 13±CA±32622September 30, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENOn August 11, 1994, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to furnish nec-
essary and relevant information following the Union's
certification in Case 13±RC±18852. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On August 31, 1994, the General Counsel filed aMotion for Summary Judgment. On September 2,
1994, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits its refusal to bargain,
but attacks the validity of the certification on the basis
of the Board's unit determination in the representation
proceeding. In addition, the Respondent denies the
complaint's allegation that the information requested
by the Union is necessary and relevant, contending that
the Union's lengthy request was excessive and burden-
some; that the request is overbroad insofar as it seeks
information about plans and benefits that are provided
to nonunit employees and not to unit employees; and
that the request is also improper insofar as it seeks in-
formation regarding the age of unit employees, as such
a request may violate or require the Respondent to vio-
late the Age Discrimination in Employment Act of
1967.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-ceeding. We therefore find that the Respondent has notraised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that the Respondent has not raised anyissue requiring a hearing in this proceeding with re-
spect to the Union's request for information.1Thecomplaint alleges that the Union requested the follow-
ing information from the Respondent:1. Names of all current bargaining unit employ-ees, including their seniority dates, ages, current
rate of pay, and classification.2. Names of all bargaining unit employees onlayoff, including their seniority dates, ages, and
last rate of pay and classification.3. Names of previous bargaining unit employ-ees who have returned or are on disabled status.4. Information spelling out any incentive, piece-work, bonus, or merit increase plans currently
provided or administered by the Company.5. A copy of employee profit sharing planand/or employee stock purchase plan.6. A copy of employee retirement or pension,including company/employee costs or contribu-
tions and employee benefits.7. A copy of all insurance plans and benefitsprovided to active retired, laid off and disabled
bargaining unit employees and their dependents;
such as hospital-surgical, major medical, sickness
and accident, life, dental and eye care insurances.8. The current company/employee costs or con-tributions for the respective insurance coverage
premiums reflected as an individual monthly cost
per employee for both employee and dependent
coverage. Any specific information the company
has regarding any future increase or decrease in
the cost of current employee/dependent insurance
coverage premiums.9. All current job descriptions and qualifica-tions.10. All current company work rules and safetyrules.2 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12. A list of all present jobs, projects and/or work that thecompany has contracted out to other companies and/or the fol-
lowing information:a. Name of company and locationb. Rate per hour the company charges
c. Number of employees performing the subcontracted work
d. How many man hours involved
e. Total cost of subcontracted work
f. Reason why the work was subcontracted.The complaint, however, does not allege the Respondent's failure toprovide this additional information as a violation.3See Holiday Inn Coliseum, 303 NLRB 367 fn. 5 (1991), andcases cited there.4See id. See also OCAW Local 6-418 v. NLRB, 711 F.2d 348, 363(D.C. Cir. 1983).It is well established that the foregoing information, in-cluding the age of unit employees, is presumptively
relevant for purposes of collective bargaining and must
be furnished on request.3Further, even assuming arguendo that the Union'srequest was overbroad and/or burdensome, this would
not justify the Respondent's blanket refusal or failure
to comply with the Union's request. It is well estab-
lished that an employer may not simply refuse to com-
ply at all with an overbroad or burdensome informa-
tion request, but must comply with the request to the
extent it encompasses information that the Respondent
is statutorily obligated to provide.4Accordingly, we grant the General Counsel's Motionfor Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Joliet, Illinois,
has been engaged in the sale and installation of tires
and related products. During the calendar year preced-
ing issuance of the complaint, the Respondent, in con-
ducting its business operations, derived gross revenues
in excess of $500,000 and purchased and received at
its Joliet, Illinois facility goods and materials valued in
excess of $5000, which goods and materials were
shipped to its Illinois facility directly from points out-
side the State of Illinois. We find that the Respondent
is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held April 22, 1994, theUnion was certified on May 10, 1994, as the collec-
tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time automobileservice employees located at the Respondent's
3350 Mall Loop Drive, Joliet, Illinois facility, but
excluding office clerical employees, sales associ-
ates, guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about May 19, 1994, the Union has requestedthe Respondent to bargain and to furnish information,
and since about June 20, 1994, the Respondent has re-
fused. We find that this refusal constitutes an unlawful
refusal to bargain in violation of Section 8(a)(5) and
(1) of the Act.CONCLUSIONOF
LAWBy refusing on and after June 20, 1994, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested necessary and relevant
information, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Tire America, Inc., Joliet, Illinois, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with District No. 55, Inter-national Association of Machinists and Aerospace
Workers, AFL±CIO as the exclusive bargaining rep-
resentative of the employees in the bargaining unit,
and refusing to furnish the Union information that is 199TIRE AMERICA5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''relevant and necessary to its role as the exclusive bar-gaining representative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time automobileservice employees located at the Respondent's
3350 Mall Loop Drive, Joliet, Illinois facility, but
excluding office clerical employees, sales associ-
ates, guards and supervisors as defined in the Act.(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive bar-
gaining representative of the unit employees.(c) Post at its facility in Joliet, Illinois, copies of theattached notice marked ``Appendix.''5Copies of thenotice, on forms provided by the Regional Director for
Region 13, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with District No. 55,International Association of Machinists and Aerospace
Workers, AFL±CIO as the exclusive representative of
the employees in the bargaining unit, and WEWILL
NOTrefuse to furnish the Union information that is rel-evant and necessary to its role as the exclusive bar-
gaining representative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time automobileservice employees located at our 3350 Mall Loop
Drive, Joliet, Illinois facility, but excluding office
clerical employees, sales associates, guards and
supervisors as defined in the Act.WEWILL
, on request, furnish the Union informationthat is relevant and necessary to its role as the exclu-
sive bargaining representative of the unit employees.TIREAMERICA, INC.